Citation Nr: 0032802	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  96-39 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability identified as amputation of the 
right great toe claimed as the result of treatment at 
Department of Veterans Affairs (VA) medical facilities from 
1992 to April 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served on active duty from June 1945 to December 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1996, in which the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability identified as amputation of the 
right great toe claimed as the result of treatment at 
Department of Veterans Affairs (VA) medical facilities from 
1992 to April 1994.  The veteran subsequently perfected an 
appeal of that decision.  A hearing on this claim was held in 
Chicago, Illinois, on October 19, 1998, before George R. 
Senyk, who is a member of the Board and was designated by the 
chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).

Initially, the Board notes that in 1994, the United States 
Supreme Court affirmed decisions of the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court) and the United States 
Federal Circuit Court of Appeals, which had essentially found 
that the statutory language of 38 U.S.C.A. § 1151 simply 
required a causal connection and that the elements of fault 
or negligence were not a valid part of the implementing 
regulation.  See Brown v. Gardner, 513 U.S. 115 (1994).  

In light of the Supreme Court's decision, the VA amended 38 
C.F.R. § 3.358(c), the regulation implementing 38 U.S.C.A. 
§ 1151, to eliminate the requirement of fault.  Thus, where a 
causal connection existed and no willful misconduct was 
shown, and the additional disability did not fall into one of 
the listed exceptions, the additional disability would be 
compensated as if service connected.  Id.  Parenthetically, 
in response to Gardner, the statutory authority for the 
regulation was subsequently once more amended effective in 
October 1, 1997 to again require fault on the part of the VA.  
See 38 U.S.C.A. § 1151 (West 1991 and West Supp. 1999).  

Nonetheless, cases filed prior to October 1, 1997, such as 
the veteran's, which was filed in August 1994, are governed 
by Gardner, and claimants are not required to show an element 
of fault on the part of VA.  Accordingly, the ultimate issue 
before the VA is whether the VA's treatment of the veteran 
from 1992 to April 1994 resulted in the veteran's subsequent 
amputation of the right great toe.   

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Moreover, VA has a duty to assist unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

After a review of the record, and pursuant to the new 
statutory requirements, it is the opinion of the Board that 
additional development of the evidence should be accomplished 
prior to further consideration of the veteran's claim.  
Specifically, in examining the evidence of record, the Board 
notes that there are several medical questions which need to 
be clarified before a decision can be made with regard to the 
veteran's claim.  Because it is not the function of the Board 
to make medical determinations, a remand to the RO so that 
these questions can be answered is required.  

Essentially, the medical evidence shows that the veteran was 
treated by the VA for a right foot ulcer due to his diabetes 
mellitus on an outpatient basis from 1992 to December 1993.  
On January 10, 1994, he was hospitalized at a VA medical 
facility due to this condition.  The results of a culture of 
his right great toe taken at admission were positive for 
oxacillin or methicillin resistant staphylococcus aureus 
(OSRA or MSRA).  He was treated for this infection, and 
discharged on February 18, 1994.  He returned for 
hospitalization on March 8, 1994, and was hospitalized until 
March 31, 1994, for treatment of osteomyelitis of the right 
first metatarsal head.  Treatment was unsuccessful, and 
amputation below the knee was recommended.  The veteran 
sought a second opinion and ultimately had his right great 
toe amputated at a private hospital in April 1994.  Cultures 
taken from his right great toe were positive for 
staphylococcus aureus.

In March 2000, one of the private physicians who operated on 
the veteran, Dr. M., submitted a statement that averred that 
the veteran's right great toe amputation was due to his 
infection and not his diabetes mellitus.  Also submitted to 
the record is a lengthy March 2000 statement from another 
private physician, Dr. S.  Dr. S. asserts that the veteran 
had septic arthritis in his great toe with osteomyelitis and 
that MSRA was noted in cultures.  He further states that MSRA 
is a hospital acquired pathogen.  He acknowledges that he has 
not had the opportunity to examine the VA treatment records 
prior to the amputation, but surmised that the veteran was 
probably exposed to the pathogen during the several months 
prior to April 1994. 

In April 2000, the Chief of Podiatry at a VA medical facility 
reviewed the claims file, including the VA treatment records, 
and issued an opinion.  He pointed out that the veteran 
tested positive at admission to the VA hospital in January 
1994 for OSRA, the same pathogen as MSRA.  He concluded that 
he had little doubt that the organism was present initially 
and that the veteran's ulcer, infections, and subsequent 
amputation were a result of the veteran's diabetic and 
neuropathic status.  

Because of the conflicting nature of these medical opinions, 
and their failure to address several key questions with 
regard to the veteran's claim, the Board finds that this 
claim must be remanded so that clarification of the medical 
evidence can be made.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should forward the claims file 
to a specialist in infectious diseases 
for review and opinions on the following:

a.  Whether OSRA/MSRA is solely a 
hospital acquired pathogen, or if it can 
be acquired outside of the hospital 
setting.  

b.  Whether or not the veteran could have 
been exposed to this pathogen during VA 
outpatient treatment on his right foot 
prior to his January 1994 
hospitalization.

c.  Whether the increase in severity of 
the veteran's infection/osteomyelitis 
while being treated at the VA was part of 
the natural progression of this disorder 
or if the increase in severity went 
beyond natural progress.   

2.  The RO should review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the opinions requested.  
If the opinions do not respond adequately 
to the questions posed, the report must 
be returned to the reviewer for 
corrective action.  38 C.F.R. § 4.2 
(1999); Ardison v. Brown, 6 Vet. App. 
405, 407 (1994).

3.  When the development requested above 
is completed, the RO should again review 
the record and consider all the 
additional evidence.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



